Citation Nr: 0321004	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  98-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1966.

This appeal originally arose from a March 1997 rating action 
that denied service connection for cardiovascular disease on 
the grounds that new and material evidence had not been 
presented to reopen the claim.  In June 1998, the veteran and 
a physician testified at a hearing before a hearing officer 
at the RO; a transcript of the hearing is of record.  In 
October 1998, the RO reopened the claim for service 
connection for cardiovascular disease on the basis of new and 
material evidence, but then denied the claim on the basis of 
a de novo review of the entire evidence of record, both old 
and new.

By decision of September 1999, the Board of Veterans Appeals 
(Board) reopened the claim for service connection for 
cardiovascular disease on the basis of new and material 
evidence, and then remanded the claim to the RO for further 
development of the evidence and for due process development.  
In July 2002, the veteran and a physician testified at a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C; a transcript of the hearing is of record.

In October 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The veteran and his representative 
were notified of that development by letters of January 2003.


REMAND

Pursuant to the Board's development of this claim, additional 
evidence has been added to the claims file since the last 
Supplemental Statement of the Case (SSOC) was issued by the 
RO in October 2001.  However, the Board is unable to render a 
decision in this appeal on the basis of such evidence at this 
time. 

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  Accordingly, the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of the additional evidence added to the record 
since the October 2001 SSOC.

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See DAV v. Secretary.  
After providing the necessary notice, the RO should attempt 
to obtain any additional relevant evidence for which the 
veteran provides sufficient information, and, if necessary, 
authorization.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.	The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter 
should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  
To ensure that the duty to notify the 
veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if 
necessary, authorization to enable the 
VA to obtain any medical records 
pertaining to evaluation or treatment 
for the claimed disability that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information 
and/or evidence is provided.  The RO's 
letter should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.	After the veteran responds (or a 
reasonable time period for his 
response has expired), the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in   38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

5.	After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for 
service connection for cardiovascular 
disease in light of all pertinent 
evidence (to specifically include all 
that added to the record since the 
October 2001 SSOC) and legal 
authority.

6.	If the benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate SSOC (to include citation 
to and discussion of all pertinent 
additional legal authority considered, 
and clear reasons and bases for the 
RO's determination), and afford them 
the requisite time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


